Case 1:17-cr-10007-MLW Document 92 Filed 12/28/20 Page 1of1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA
Vv.

DAMIEN GALLOWAY,

)
)
)
) Cr. No. 17-10007-MLW
)
Defendant. )
)

ORDER

WOLF, D.Jd. December 28, 2020

The court has received responses of defendant Damien Galloway
and the government to the December 24, 2020 Order. The court now
realizes that the parties misunderstood the December 4, 2020 Order
and, although the court was not informed, Galloway was released on
December 18, 2020. Therefore, no further action is necessary and

the December 29, 2020 hearing is CANCELLED.

Cri era Be 4 Ae

UNITED STATES DISTRICT JUDGE

 

 
